DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 22, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 5, the claim states that the polymer is selected from, however, it is unclear whether “the polymer” refers to the monomer, oligomer, or polymer having at least two (meth)acryl moieties or if “the polymer” refers to the polymer having the free-radical photoinitiator group.
With regards to claim 22, the claim states that the composition contains a certain concentration of photoinitiators, however, it is unclear if the concentration refers to the polymer with the photoinitiator group, if it is an additional photoinitiator, or if it is all photoinitiators.
With regards to claim 26, the claim states that the resin contains “a urethane”, however, it is unclear if the his is meant to further limit the monomer, oligomer, or polymer or if it is an additional component to the composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5, 8-10, 12, 14-15, 22, 26, 27, 29, 31, 33, 34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waller (WO 96/15179) in view of Loccufier et al (US 2012/0046376).
With regards to claims 1, 3-5, 8-10, 12, 14, 15, and 34, Waller teaches a radiation curable composition for orthodontic applications (abstract) that contains a polyurethane resin that is a dimethacrylate (reading on having at least two (meth)acryl moieties) (page 2), a diluent monomer (page 2) that includes a monofunctional diluent monomer (table 3), and a light cure photosensitizer (page 4 table 3).
Waller does not teach the photosensitizer to include a polymer or macromolecule containing a free-radical photoinitiator group having the claimed molecular weight.
Loccufier teaches a polymeric photoinitiator for a radiation curable composition (title) having a molecular weight of 500-30,000 (0162).  Loccufier teaches the polymeric photoinitiator to have a polymeric core (PL in the structure) and has a terminal the motivation for using the polymeric photoinitiator to be because it solves the cited problems (0024) of reducing tendency to be extracted or migrate out of the cured composition and has good compatibility with a wide variety of radiation curable composition (0019).  Loccufier further teaches the amount of extractables because of the polymer to be 105-594 ppb (reading on 1.05X10-5% to 5.94X10-5%).   Loccufier and Waller are analogous in the art of the curable compositions.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the photoinitiator of Loccufier as the photoinitiator of Waller, thereby obtaining the present invention.
With regards to claim 22, Waller teaches the amount of photosensitizer to be from 0.05-0.5% (table 3).
With regards to claim 26, Waller teaches the composition to include a urethane dimethacrylate (table 3).
With regards to claim 27, Waller teaches the amount of monofunctional diluent monomer to include 5-30% (table 3) with a preferred concentration of 27.21% (example 4).
With regards to claims 29 and 31, Waller teaches the monofunctional monomer to include hydroxyethyl methacrylate (example 4) having a Tg of 358.93K (reading on 85°C).
With regards to claim 33, Waller teaches the monofunctional monomer to include dimethylamino-ethyl methacrylate (example 4) having a Log P of 1.9.
With regards to claim 37, Waller teaches the composition to be used for orthodontic applications (abstract) but is silent on the composition being used for an orthodontic tray aligner article.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
Further, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed function relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
	


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wachter et al (US 9,387,056).
With regard to claim 16, Wachter teaches a composite resin composition (abstract) for a dental purpose (title) that contains a polyreactive binder that is a resin 
Wachter does not teach the photosensitizer to include a polymer or macromolecule containing a free-radical photoinitiator group having the claimed molecular weight.
Loccufier teaches a polymeric photoinitiator for a radiation curable composition (title) having a molecular weight of 500-30,000 (0162).  Loccufier teaches the polymeric photoinitiator to have a polymeric core (PL in the structure) and has a terminal photoinitiator group (INI in the structure) (abstract) wherein the PL includes poly(meth)acrylates (0049 table 1).  Loccufier teaches the polymeric photoinitiator to absorb at a wavelength of 300-400 (0201).  Loccufier teaches the motivation for using the polymeric photoinitiator to be because it solves the cited problems (0024) of reducing tendency to be extracted or migrate out of the cured composition and has good compatibility with a wide variety of radiation curable composition (0019).  Loccufier and Wachter are analogous in the art of the curable compositions.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the photoinitiator of Loccufier as the photoinitiator of Waller, thereby obtaining the present invention.



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Waller (WO 96/15179) in view of Loccufier et al (US 2012/0046376) as applied to claim 1 above and further in view of Hagiwara et al.
With regards to claim 23, the disclosure of Waller in view of Loccufier is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Waller and Loccufier do not teach the addition of a UV absorber.
Hagiwara teaches a method for producing artificial teeth (title) that contains a photocurable resin composition, a photosensitive radical polymerization initiator (abstract).  Hagiwara further teaches the composition to include an ultraviolet absorber (0085).  It is known in the art that the motivation for adding an UV absorber is because it absorbs highly energetic UV light and re-emits to a lower energy state that is less dangerous.  Waller and Hagiwara are analogous in the art of UV curable compositions for the dental field.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the UV absorber of Hagiwara to the composition of Waller, thereby obtaining the present invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the composition but do not teach the photoinitiator to be a polymer or macromolecule: Masuhara et al (EP 0476789) and Kadzlela et al (EP 0562826).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763